Citation Nr: 0126031	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from February 1969 to 
February 1972.  

I have reviewed the record and find that additional 
development is necessary prior to the completion of appellate 
action.  I also note that the appellant's representative has 
recommended that appellant's claim be remanded for additional 
development, particularly with regards to the etiology of the 
cause of the veteran's death.  

In the instant case, the veteran died in November 1998 of a 
hepatoma, end stage.  His service medical records demonstrate 
that he was treated for "infectious hepatitis" in January 
1970.  The appellant, the veteran's surviving spouse, 
contends that the cause of the veteran's death was related to 
the condition treated during the veteran's active military 
service.  To support her claim, the appellant has submitted 
statements from a VA physician that state, in essence, that 
the veteran had hepatitis C in addition to carcinoma of the 
liver prior to his death, and that he probably was treated 
for hepatitis in active service.  

I also note that the appellant has submitted excerpts from 
medical texts showing that "infectious hepatitis" was a 
name formerly used for hepatitis A, rather than hepatitis C.  
Also, the veteran's clinical records reveal a history of 
intravenous drug use, particularly in the 1970s.  The VA 
physician did not reconcile these factors in the opinions 
submitted previously.  In addition, I note that the veteran's 
terminal hospital records have not been associated with the 
veteran's claims folder.  In view of the foregoing additional 
development is necessary before any further action can be 
taken on appeal.  

Furthermore, during the pendency of the appellant's claim, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  

This statute was implement by the recently published 
regulations, to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326(a).  66 Fed. Reg. 42,620 (August 29, 
2001).  The RO's attention is directed to these new 
provisions as they pertain to notice and duty to assist 
requirements to which VA must comply.  

Because of these factors and in view of the recent 
promulgation of implementing regulations, a remand to the RO 
in this case is required.  Specifically, because the RO has 
not considered in the first instance whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Accordingly, this case is REMANDED to the RO 
for the following:

1.  The veteran's complete terminal 
hospital reports should be obtained.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

2.  The veteran's complete medical record 
should be reviewed by a physician 
specializing in liver diseases.  The 
examiner's attention is directed to 
conflicting evidence in the record 
regarding the type of hepatitis treated in 
service, the type and origin of hepatitis 
reportedly treated prior to the veteran's 
death, and the association of that 
condition with the hepatoma that was 
certified as the cause of the veteran's 
death.  The physician is to offer an 
opinion on:  

a.  whether it is as likely as not 
that the veteran had hepatitis C at 
the time of death; if not, the 
physician is requested to identify 
the type of hepatitis, if any, 
existent at that time.  

b.  whether it is as likely as not 
that the veteran had hepatitis C 
during his active service.  

c.  whether it is as likely as not 
that the hepatoma identified as the 
cause of the veteran's death was 
proximately due to or the result of 
a disease or injury noted during the 
veteran's active service.  If so, 
such disease or injury noted during 
service should be specified.

d.  whether it is as likely as not 
that any condition identified in 
active service contributed 
substantially or materially to the 
cause of the veteran's death.  

In reaching these opinions, the physician 
is requested to reconcile, if possible, 
conflicting information in the record.  
For example, as noted above, excerpts from 
medical texts reflect that "infectious 
hepatitis" was a name formerly used for 
hepatitis A, rather that hepatitis C.  
Also, the veteran's clinical records 
reveal an extensive history of intravenous 
drug use, particularly in the 1970s.  The 
VA physician did not reconcile these 
factors in the opinions submitted 
previously.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620 (August 
29, 2001) (to be codified as amended at 
38 C.F.R. § 3.102, 3.156, 3.159, 3.326(a)) 
are fully complied with and satisfied.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC). An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



